Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
35 USC § 112, Sixth Paragraph
Independent claim 1 and dependent claims 2-10 do not invoke 35 USC 112, sixth paragraph as the language used includes a specific structure, such as “a processor”, that performs the steps. When a specific structure is used in the claim language to perform the very same steps, it fails the requirements of 35 USC 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Novikoff et al. (US 2018/0068019).
Regarding claim 1, Novikoff teaches a video processing system (see system in Fig. 1), comprising: 
a user interface component, executed by at least one processor (Figs. 6A-6G teaches a user interface), configured to: 
accept user sourced video as input (paragraph 172 teaches user’s video being used as input for the system); 
display editing operations, including at least one automatic editing function (paragraph 172-177 at least teaches an automatic editing function in the form of selecting themes 604, or using screen 620 to start an automatic editing function); 
a video processing component, executed by at least one processor (Figs. 1 and 7, the client device uses a processor 702 to performs the functions of the system), configure to: 
transform the video input into a semantic embedding space (at least paragraphs 40-46 and 122 teaches wherein video input (images) are processed to identify image characteristics and thereafter identify the image criteria, which thereby places the images in accordance with their image criteria, including various semantics commensurate with the applicant’s specification in page 10, of objects, scene attributes, scene categories and object categories, etc. Therefore, the input video is transformed into a semantic space because the input videos are categories/examined to be in accordance with their characteristics); and 
examined by the system”. Therefore, the examination and determination of the image characteristics meets the claimed classifying the transformed video in contextual categories or spatial layout categories since it is a crucial part of the process in Fig. 4 to determine which subset of video (images) qualifies for a particular theme); 
edit automatically segments of the video input (Fig. 4, step 416-420 teaches automatic editing the video input (images), including selecting at least one of the plurality of images selected); 
link or interleave video segments including the edited segments based at least in part on the contextual categories to generate a sequencing of video (Fig. 4, steps 416 to 420 results in an automatic video editing system which links all the plurality of video (images) together for a selected theme. The process is also repeated such that when a plurality of themes (Yes in step 418) is present, the system generates and automatically edits and selects a subset of images that meets the requirements of the plurality of themes); and 
wherein the user interface component is further configured to generate a rough-cut video output including the sequence of video (Fig. 4, step 422 and Fig. 6, section 677 results in the generated version of the movie being generated, which is the same as a rough cut video output as claimed).
Regarding claim 2, Novikoff teaches the claimed further comprising a narrative component configured to: identify a narrative goal; and define the sequence video to convey the narrative goal (Figs. 6A at least teaches a narrative goal in the form a selected theme that tells a particular story based on the selected theme).
Regarding claim 3, Novikoff teaches the claimed wherein the video processing component includes at least a first neural network configured to transform the video input into a semantic embedding space (at least paragraphs 40-46 and 122 teaches wherein video input (images) are processed to identify image characteristics and thereafter identify the image criteria, which thereby places the images in accordance with their image criteria, including various semantics commensurate with the applicant’s specification in page 10, of objects, scene attributes, scene categories and object categories, etc. Therefore, the input video is transformed into a semantic space because the input videos are categories/examined to be in accordance with their characteristics. With regards to the first neural network, attention is directed to paragraphs 197-200 teaches wherein machine learning algorithms (neural networks) are used to determine image content types in images, providing suggested image criteria and themes, etc. Paragraph 199 is more specific to the neural networks can be divided into multiple layers/parts to perform each of the processes of the machine learning application). 
Regarding claim 4, Novikoff teaches the claimed wherein the first neural network comprises a convolutional neural network (at least paragraphs 40-46 and 122 teaches wherein video input (images) are processed to identify image characteristics and thereafter identify the image criteria, which thereby places the images in 
Regarding claim 5, Novikoff teaches the claimed wherein the first neural network is configured to classify user video into visual concept categories (at least paragraphs 40-46 and 122 teaches wherein video input (images) are processed to identify image characteristics and thereafter identify the image criteria, which thereby places the images in accordance with their image criteria, including various semantics commensurate with the applicant’s specification in page 10, of objects, scene attributes, scene categories and object categories, etc. Therefore, the input video is transformed into a semantic space because the input videos are categories/examined to be in accordance with their characteristics and/or categories, such as Winter fun, Wedding Celebrations, etc. With regards to the first neural network, attention is directed to paragraphs 197-200 teaches wherein machine learning algorithms (neural networks) are used to determine image content types in images, providing suggested image criteria and themes, etc. Paragraph 199 is more specific to the neural networks can be 
Regarding claim 6, Novikoff teaches the claimed wherein the video processing component further comprises a second neural network configured to determine a narrative goal associated with the user sourced video or the sequence of video to be displayed (Figs. 6A at least teaches a narrative goal in the form a selected theme that tells a particular story based on the selected theme. With regards to the second neural network, attention is directed to paragraphs 197-200 teaches wherein machine learning algorithms (neural networks) are used to determine image content types in images, providing suggested image criteria and themes, etc. Paragraph 199 is more specific to the neural networks can be divided into multiple layers/parts to perform each of the processes of the machine learning application).
Regarding claim 7, Novikoff teaches the claimed wherein the second neural network comprises a long-term short-term memory recurrent network (paragraph 200).
Regarding claim 9, Novikoff teaches the claimed wherein the video processing component is further configured to automatically select at least one soundtrack for the user sourced video (paragraphs 81-89. With regards to the second neural network, attention is directed to paragraphs 197-200 teaches wherein machine learning algorithms (neural networks) are used to determine image content types in images, providing suggested image criteria and themes, etc. Paragraph 199 is more specific to the neural networks can be divided into multiple layers/parts to perform each of the processes of the machine learning application).
Claims 11-17 and 19 are rejected for the same reasons as discussed in claims 1-7 and 9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Novikoff (US 2018/0068019) in view of Chen et al. (US 2012/0033132).
	Regarding claims 8 and 10, Novikoff teaches selecting a soundtrack to the video (paragraphs 81-89) and teaches the second neural network as discussed in claim 7 above, however, fails to teach “to classify visual beats within user sourced video, and wherein the video processing component is configured to re-time user sourced video based on aligning the visual beats with music beats of the at least one soundtrack”.
In an analogous art, Chen teaches the claimed in paragraph 44, 92 and 97, wherein the system first analyzes the video to determine the visual beat/tempo rate and then the system works to “align the audio beats of the new piece of music with the visual beats” after an audio track is selected to be played back in synchronization with a video.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chen into the second neural network of 
Claims 18 and 20 are rejected for the same reasons as discussed in claims 8 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481